Citation Nr: 1638162	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the previously denied claim for service connection for a left knee disability and denied on the merits service connection for a right knee disability.

The Veteran's representative, in a September 2016 motion, requested that this claim be advanced on the Board's docket, and the undersigned Veterans Law Judge grants such herein.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2015).

The issue of entitlement to service connection for a right knee disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability; the Veteran did not appeal.

2. The evidence received since the April 2014 RO rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability. 

3. There is probative evidence that the Veteran has experienced recurrent left knee symptoms of a left knee disability, diagnosed to include arthritis, since his active service to the present.
CONCLUSIONS OF LAW

1. The April 2014 RO rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159, 20.201 (2015).

3. A left knee disability, diagnosed to include arthritis, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). In this case, the Veteran's initial claim of entitlement to service connection for a left knee disability was denied in an April 2014 RO rating decision. Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52. As such, the April 2014 RO rating decision became final. 

The evidence of record at the time of the April 2014 RO rating decision included the Veteran's service treatment records, his statements, and his VA and private treatment records. The RO denied the Veteran's claim, citing that there was no clinical evidence of such. Evidence added to the record since the April 2014 RO rating decision, in pertinent part, includes his recent private treatment records. Specifically, in an April 2013 private treatment record, the Veteran was diagnosed with bilateral patellofemoral syndrome. As a diagnosis of a left knee disability was not of record at the time of the April 2014 RO rating decision and served as the basis for the denial of the Veteran's claim, evidence of a diagnosed left knee disability is sufficient new and material evidence upon which to reopen the Veteran's previously denied claim. The evidence is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a). For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran asserts entitlement to a left knee disability on the basis that he injured his left knee during service. During VA examination in September 1996, just more than one year following separation from service, the Veteran complained of left knee pain and reported that he first developed left knee pain in 1991, during boot camp and was told that there was something wrong with his kneecap. He reported that he then was injured in 1995 when his left knee was pinned between two plane tractors, with resultant normal X-ray examination findings and lacerations treated with sutures. In a December 2013 statement, the Veteran reported worsening left knee pain since his in-service left knee injury. The Veteran is competent to report his in-service left knee injury, as well as his post-service left knee pain, and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470.

His service treatment records dated in October 1991 indicate that the Veteran complained of left knee pain and was diagnosed with a contusion of the patella. His service treatment records dated in June 1995 indicate that he was brought to treatment via ambulance with left knee pain. At that time, the Veteran reported that he was pinned between two plane tractors for twenty minutes. He presented with a soft-tissue injury, with contusions and lacerations, treated with sutures. X-ray examination was normal. His wounds were treated and followed through July 1995. His service separation examination and history reports, dated in August 1995, were silent for any left knee findings or complaints, save for reported history of a trick or locked knee and a comment of the Veteran recorded on the history report, that he "always had my knee, it act[s] funny." However, he denied a current problem. 

As discussed above, the Veteran filed a claim of entitlement to service connection for a left knee disability in August 1996. His September 1996 private treatment records indicate that the Veteran reported his pertinent in-service history and his left knee was aspirated and injected with a steroid. X-ray examination at that time revealed some mild patellofemoral disease and some relative patella alta. The physician recommended magnetic resonance imaging (MRI); however, further private treatment records from this physician are not of record. Private treatment records from another facility, dated in April 2013, indicate that the Veteran presented with bilateral patellofemoral syndrome. 
On VA examination in March 2014, the Veteran was diagnosed with minimal degenerative changes and patellar chondromalacia of the left knee. The examiner reported that X-ray examination revealed degenerative or traumatic arthritis. The Veteran reported his pertinent in-service left knee history. The examiner opined that the Veteran's left knee disability was not related to service, specifically, his in-service left knee injury, and reasoned that degenerative changes are not known to occur secondary to abrasions, contusions, and lacerations.  He stated further that degenerative changes as well as patellar chondromalacia usually occur due to repetitive knee use, genetic predisposition and traumatic injury to cartilage.  However, it does not appear that the examiner sufficiently considered the Veteran's competent and credible lay statements as to worsening left knee pain since his in-service left knee injury, or his post-service treatment for left knee pain or X-ray findings of patellofemoral disease and some relative patella alta shortly after separation from service. The Board thus finds that the March 2014 VA opinion is not adequate and does not serve as probative evidence in the current appeal. 

After resolving all reasonable doubt in the Veteran's favor, the Board finds that his left knee disability, diagnosed to include arthritis, had its onset in service. The Veteran has a current diagnosis of a left knee disability, diagnosed to include arthritis, and there is record of an in-service left knee injury and continuous or recurrent left knee symptoms since his separation from service to the present. 38 C.F.R. § 3.303(d). The Board thus finds that the probative evidence of record sufficiently places the onset of a left knee disability during active service. Service connection for a left knee disability, diagnosed to include arthritis, is warranted and the appeal is granted.

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee disability is reopened, and service connection for residuals of a left knee injury to include arthritis, is granted.



REMAND

As a preliminary matter, the record contains only VA treatment records dated in April 2013 and March 2014. On remand, the AOJ should obtain and associate with the claims file the Veteran's complete VA treatment records, dated prior to April 2013 and after March 2014. 

The Veteran' service treatment records are silent for complaint, treatment, or diagnosis of a right knee disability. During his March 2014 VA examination, he denied an in-service right knee injury. In his July 1990 Report of History, conducted for the purpose of entry into service, he reported that he had a chip fracture of the right knee at age 13, six years prior to service. He reported that such was casted for two months and healed without sequelae. On remand, the AOJ should seek information from the Veteran as to his pre-service right knee fracture and request that he identify and authorize VA to obtain any relevant pre-service private treatment records. 

On VA examination in March 2014, the examiner opined that the Veteran's preexisting right knee disability was not aggravated by service and reasoned that there is no objective information to suggest that the Veteran incurred a right knee disability responsible for his current right knee diagnoses during service. The March 2014 VA opinion is inadequate. The examination report form deemed the Veteran's right knee disability as a disability that clearly and unmistakably preexisted service; thus, the examiner did not offer a reasoned medical opinion as to whether there is indeed clear and unmistakable evidence, beyond that of the history reported by the Veteran upon entrance, that a right knee disability preexisted his service. Further, the examiner did not render his opinion as to aggravation of a preexisting right knee disability considering the clear and unmistakable evidence standard required in such cases. On remand, the AOJ should obtain a sufficient medical opinion from the VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file his complete VA treatment records maintained by the VA Medical Center (VAMC) in Gainesville, Florida, including those from the Jacksonville Outpatient Clinic, dated prior to April 2013 and after March 2014. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Contact the Veteran and ask that he provide information as to his pre-service right knee injury. Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant private treatment records reflecting treatment for his casted right knee chip fracture. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from any private treatment provider, the claims file should be properly documented in this regard and the Veteran so notified.

3. Forward the Veteran's claims file to the examiner who submitted the March 2014 VA addendum opinion, or a suitable substitute. If any examiner determines that a new physical examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should consider the Veteran's July 1990 Report of History conducted for the purpose of entry into service wherein he reported that he had a chip fracture of the right knee at age 13, six years prior to service, casted for two months and healed without sequelae, as well as any relevant pre-service private treatment records, if any, and opine as to whether there is clear and unmistakable evidence (i.e., medically undebatable) that he had a preexisting right knee disability prior to service.

(b) If the examiner answers in the affirmative, the examiner should opine as to whether there is also clear and unmistakable evidence (i.e., medically undebatable) that a preexisting right knee disability was not aggravated beyond its natural progression during service, considering the Veteran's post-service right knee symptoms.

(c) If the examiner answers in the negative, the examiner should opine as to whether it is at least as likely as not (at least 50 percent probability) that a right knee disability was incurred in service, considering the Veteran's post-service right knee symptoms.

(d) The examiner should opine as to whether it is at least as likely as not that any right knee disability is proximately due to, or the result of, his service-connected left knee disability. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any right knee disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left knee disability.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


